Citation Nr: 0938168	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
Program under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 determination, in which the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), denied entitlement to Chapter 35 
educational assistance benefits to the appellant on the basis 
that the delimiting date for eligibility had expired.  In 
April 2006, the appellant testified via video conference 
before the undersigned in Washington, D.C. at a personal 
hearing.  Additional evidence was submitted; however the 
appellant waived initial RO jurisdiction.  

In an August 2007 decision, the Board denied the appellant's 
appeal.  The appellant appealed the Board's August 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, the 
Court, in a May 2009 Order, vacated the Board's August 2007 
decision and remanded the matter to the Board.


FINDINGS OF FACT

1.  The Veteran died while on active duty in June 1985.

2.  The appellant is recognized by VA as the Veteran's 
surviving spouse. 

3.  Basic eligibility for Chapter 35 benefits was established 
based on the Veteran's death due to service-connected 
disability and the assigned delimiting date was December 9, 
1995.

4.  In September 2004, the appellant requested an extension 
of her assigned delimiting date so she could further her 
education.  

5.  In October 2006, the appellant was notified that due to 
new legislation, her delimiting date had been extended to 
June 2005, which was 20 years from the Veteran's death; 
however, benefits were payable from the date of the new 
legislation, December 10, 2004.

6.  The appellant was not prevented from initiating, or 
completing, a chosen program of education within the period 
of Chapter 35 eligibility because of her own physical or 
mental disability.


CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date for receipt of educational benefits pursuant to the 
Survivors' and Dependents' Educational Assistance Program 
under Chapter 35, Title 38, United States Code have not been 
met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 21.3021(a)(2)(i), 21.3046(b), 21.3047(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008), (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a) (2005), 
describes VA's duty to notify and assist claimants in 
substantiating claims for VA benefits.  However, because in 
the present decision the law, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Sabonis v. Brown, 6 Vet. App. at 426, 430.

Basic eligibility for Chapter 35 benefits can be established 
in several ways, but for surviving spouses of veterans, 
eligibility arises if the veteran died from a service-
connected disability, or if the veteran died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. § 
3501; 38 C.F.R. § 21.3021(a)(2)(i),(ii).  

Generally, an eligible person has 10 years during which to 
use his or her Chapter 35 benefits.  For surviving spouses, 
there are two different rules as to determining the beginning 
date of the 10-year period of eligibility depending on 
whether the surviving spouse's eligibility is based on the 
veteran's death while a total, service-connected disability 
evaluated as permanent in nature was in existence or whether 
he surviving spouse's eligibility is based on the veteran's 
death.  In this case, the eligibility is based on the 
veteran's death.  

The beginning date of eligibility is determined as following.  
(1) If VA determines before December 1, 1968, that the 
veteran died of a service-connected disability, the beginning 
date of the 10-year period is December 1, 1968.  (2) If the 
veteran's death occurred before December 1, 1968, but VA does 
not determine that the veteran died of a service-connected 
disability until after November 30, 1968, the beginning date 
of the 10-year period is the date on which VA determines that 
the veteran died of a service-connected disability.  (3) If 
the veteran's death occurred before December 1, 1968, while a 
total, service-connected disability evaluated as permanent in 
nature was in existence, the beginning date of the 10-year 
period is December 1, 1968.  4) If the veteran's death 
occurred after November 30, 1968, and VA makes a final 
decision concerning the surviving spouse's eligibility for 
dependents' educational assistance before October 28, 1986, 
the beginning date of the 10-year period is-- (i) The date of 
death of the veteran who dies while a total, service-
connected disability evaluated as permanent in nature was in 
existence, or (ii) The date on which VA determines that the 
veteran died of a service-connected disability.  (5) If the 
veteran's death occurred after November 30, 1968, and VA 
makes a final decision concerning the surviving spouse's 
eligibility for dependents educational assistance after 
October 27, 1986, VA will determine the beginning date of the 
10-year period as follows. (i) If the surviving spouse's 
eligibility is based on the veteran's death while a total, 
service-connected disability evaluated as permanent in nature 
was in existence, the beginning date of the 10-year period is 
the date of death. (ii) If the surviving spouse's eligibility 
is based on the veteran's death from a service-connected 
disability, the surviving spouse will choose the beginning 
date of the 10-year period.  That date will be no earlier 
than the date of death and no later than the date of the VA 
determination that the veteran's death was due to a service-
connected disability.  (6) Once a surviving spouse has chosen 
a beginning date of eligibility as provided in paragraph 
(b)(5) of this section, the surviving spouse may not revoke 
that choice.  38 C.F.R. § 21.3046(b).  

In this case, the record reflects that the Veteran died of a 
service-connected disability.  The appellant has been awarded 
benefits based on his death.  The appellant's originally 
assigned delimiting date was December 9, 1995 which was 10 
years from the determination of the beginning date.  The 
appellant was awarded a 10-year period of eligibility to use 
her Chapter 35 educational assistance benefits.  Thus, basic 
eligibility for Chapter 35 benefits was established based on 
the Veteran's death due to service-connected disability and 
the assigned delimiting date was December 9, 1995.  In her 
statement, the appellant acknowledged previously utilizing 
Chapter 35 benefits.  She does not allege nor does the record 
establish that her assigned delimiting date was erroneous.  
Rather, she contends that an extension of that delimiting 
date is warranted.  

38 C.F.R. § 21.3046(c) provides that the period of 
eligibility cannot exceed 10 years and can be extended only 
as provided in paragraph (d) of this section and 38 C.F.R. 
§ 21.3047.  

38 C.F.R. § 21.3046(d) provides for an extension to ending 
date.  (1) The ending date of a spouse's period of 
eligibility may be extended when the spouse is enrolled and 
eligibility ceases for one of the following reasons:  (i) The 
veteran is no longer rated permanently and totally disabled; 
(ii) The spouse is divorced from the veteran without fault on 
the spouse's part; or (iii) The spouse no longer is listed in 
any of the categories of 38 C.F.R. § 21.3021(a)(3)(ii) of 
this part.  (2) If the spouse is enrolled in a school 
operating on a quarter or semester system, VA will extend the 
period of eligibility to the end of the quarter or semester, 
regardless of whether the spouse has reached the midpoint of 
the quarter, semester or term.  (3) If the spouse is enrolled 
in a school not operating on a quarter or semester system, VA 
will extend the period of eligibility to the earlier of the 
following: (i) The end of the course, or (ii) 12 weeks.  (4) 
If the spouse is enrolled in a course pursued exclusively by 
correspondence, VA will extend the period of eligibility to 
whichever of the following will result in the lesser 
expenditure: (i) The end of the course, or (ii) The total 
additional amount of instruction that--(A) $1,904 will 
provide during the period October 1, 2002, through September 
30, 2003; (B) $1,946 will provide during the period October 
1, 2003, through June 30, 2004; or (C) $2,206 will provide 
after June 30, 2004.  (5) VA will not extend the period of 
eligibility when the spouse is pursuing training in a 
training establishment as defined in 38 C.F.R. § 21.4200(c) 
of this part.  (6) An extension may not--(i) Exceed maximum 
entitlement, or (ii) Extend beyond the delimiting date 
specified in paragraph (a) of this section or 38 C.F.R. 
§ 21.3047, as appropriate. 

38 C.F.R. § 21.3046(d) does not apply in this case.  
Eligibility did not cease for one of the enumerated reasons 
and the spouse was not being paid for enrollment in a program 
of education when her eligibility ended.  

An extension of the delimiting date may be provided pursuant 
to 38 C.F.R. § 21.3047.  The 10-year delimiting period may be 
extended if the eligible spouse or surviving spouse: (1) 
applies for the extension within the appropriate time limit; 
(2) was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from . . . willful misconduct; (3) 
provides VA with any requested evidence tending to show that 
he/she was prevented from initiating or completing the 
program because of a physical or mental disability that did 
not result from the willful misconduct of the eligible 
spouse; and (4) is otherwise eligible for payment of 
educational assistance for the training pursuant to Chapter 
35.  38 C.F.R. § 21.3047(a)(i-iv); see also 38 U.S.C.A. § 
3512 (b)(2).  It must be clearly established by medical 
evidence that such program of education was medically 
infeasible.  38 C.F.R. § 21.3047(a)(2)(i).

The record establishes that the appellant was not prevented 
from initiating or completing the program because of a 
physical or mental disability; rather, she adopted her great 
grandchildren who were disabled.  In her April 2006 hearing, 
the appellant made it clear that the disabilities and care of 
these children prevented her from initiating or completing 
her education in 1989.  In addition, she could not afford to 
hire a babysitter, so she raised them on her own.  She 
essentially took a 15 year break from her education to devote 
to their care.  She submitted supporting evidence to show 
that the adoption occurred and that the children were 
disabled.  In an April 2006 statement, the appellant 
alternatively indicated that she did experience mental 
disability herself due to the arduous care required for the 
children.  However, the record clearly establishes that the 
appellant was actually exemplary in her care of the children 
and the disabilities were not her own, but those of the 
children.  

The Board points out at this juncture that 38 C.F.R. 
§ 21.3047 refers to the surviving spouse's own physical or 
mental disability.  38 C.F.R. § 21.3047(2)(ii) actually 
refers to the surviving spouse being disabled.  

At her personal hearing, the appellant and her representative 
point to 38 C.F.R. § 21.3043 and purported supporting VA 
manual provisions to support her contentions that her 
inability to pursue her education prior to her delimiting 
date due to the necessity that she care for the disabled 
children should be a basis for extending the delimiting date.  
38 C.F.R. § 21.3043 applies for extending the delimiting date 
of children who are eligible for Chapter 35 benefits, 
themselves.  It does not apply to surviving spouses' 
benefits.  

The appellant's representative cited changes to M-22, Part 4, 
Section 4.03 as supporting the claim.  The M-22 provision 
provides the following:

4.03  EXTENSIONS FOR DISABILITY PREVENTING TRAINING 

	a. General.  As provided by 38  C.F.R. §§ 21.3047, 
21.5042, 21.7051, and 21.7551 , the delimiting date of a 
surviving spouse eligible for chapter 35 benefits, a 
veteran eligible for chapter 30, 32, or section 903 
benefits, or a reservist eligible for chapter 1606 
benefits may be extended if VA determines that he or she 
was prevented from initiating or completing a chosen 
program of education because of a physical or mental 
disability. Under chapter 1606, this type of delimiting 
date extension for disability may be approved only if 
the disability was incurred in or aggravated by service 
in the Selected Reserve.[  ]

	(1)The term "program of education" is defined in 
paragraph 6.02. 

	(2)  Physical or mental disabilities which result 
from an individual's own misconduct do not qualify the 
person for a delimiting date extension.

	(a)  Public Law 100-689, enacted November 18, 1988, 
provides that, for purposes of delimiting date 
extensions for disability, the disabling effects of 
chronic alcoholism will not be considered to be due to 
willful misconduct.

	(b)  This means that a veteran, eligible person, or 
reservist may be authorized a delimiting date extension 
for disability if he or she was prevented from training 
because of the disabling effects of chronic alcoholism.  

	(3)  The length of any extension granted will equal 
the length of time VA determines that the person was 
prevented from initiating or completing a program of 
education within the basic period of eligibility because 
of the disability.

	(4)  Although a child eligible for chapter 35 
benefits is not eligible for an extension for disability 
under the provision described in this paragraph, he or 
she may be granted an extension under 38 C.F.R. 21.3043 
if he or she suspended a program of education or 
training for illness (see par. 4.08).  

None of the enumerated provisions above apply to the 
appellant's case.  To the extent that the appellant and her 
representative believe that (4) applies, again, 38 C.F.R. 
§ 21.3043 applies to eligible children, not to a surviving 
spouse.  

The Board has considered the judicial holding in Ozer v. 
Principi, 14 Vet. App. 257 (2001), as it may apply to the 
appellant's claim as to extending the delimiting date.  In 
that case, the issue revolved around 38 U.S.C.A. § 
3512(b)(1), which addresses when the 10-year delimiting 
period will expire.  There are three dates beyond which 
educational assistance may not be provided.  38 U.S.C.A. § 
3512(b)(1).  In Ozer, the spouse had been granted educational 
assistance benefits based upon the RO's determination that 
the veteran had a service-connected disability that was 
permanent in nature.  See also 38 U.S.C.A. § 3512(b)(1)(A).  
VA had found that the spouse's eligibility had expired, since 
10 years had passed since the RO had determined that the 
veteran had a service-connected disability that was permanent 
in nature.  However, the Court noted that, under the 
provisions of 38 U.S.C.A. § 3512(b)(1), educational 
assistance eligibility shall not exceed 10 years "after 
whichever of the following last occurs."  Over a dissent, the 
Court interpreted the statute as meaning that the specified 
occurrences both were following the veteran's death, and that 
the 10-year period did not begun to run as to cases in which 
the veteran was still alive.

The Ozer decision essentially granted Chapter 35 eligible 
spouses an unlimited delimiting period for benefits, due to 
the technical problems in the language of Chapter 35.  The 
Court rendered the Ozer decision on February 6, 2001.  
However, subsequently, there has been a change in the law 
under 38 U.S.C.A. § 3512.  See Public Law No 107-103, § 108, 
115 Stat. 985 (Dec. 27, 2001).  This change in the law 
addresses the eligibility of a spouse or surviving spouse for 
educational assistance under Chapter 35 of Title 38, United 
States Code, who files a claim after December 27, 2001.  In 
effect, the applicable provisions of Public Law 107-103 
invalidated the Ozer decision, at least as to claims brought 
after that date.

The applicable provisions of Public Law 107-103, codified 
under 38 U.S.C.A. § 3512, in effect provide that for all 
eligibility decisions which are made on or after December 27, 
2001, spouses are entitled to a 10-year delimiting period, in 
which they may, upon first becoming eligible, use Chapter 35 
benefits.  The delimiting date is determined as if the Ozer 
decision never existed.  While the law included a special 
"saving" provision for those spouses granted Chapter 35 
benefits pursuant to an unlimited delimiting period provided 
under Ozer, the appellant does not fall under this finite 
category.  See e.g. VA Pamphlet 22-72-3, Revised, p.5, 
March 2003.  

The application which gave rise to the current appeal was 
received by VA after the original delimiting date in this 
case.  As such, the provisions of Ozer are not applicable.  
Ozer addressed cases in which the veteran was still alive.  
That is not the case here.  

However, during the course of the appeal, new legislation was 
promulgated which must be considered.  38 U.S.C.A. § 3512 was 
amended and 38 U.S.C.A. § 3512 (b)(1)(C) was added.  This 
provision affects claims where a veteran died on active duty 
and eligibility for Chapter 35 is based on service-connected 
disability.  Specifically, the provision is as follows:

Notwithstanding subparagraph (A), an eligible person 
referred to in the subparagraph who is made eligible 
under 3501(a)(1)(B) of this title by reason of the death 
of a person on active duty may be afforded educational 
assistance under this chapter during the 20-year period 
beginning on the date (as determined by the Secretary) 
such person becomes an eligible person within the 
meaning of such section.

In this case, the Veteran died on active duty in June 1985.  
The appellant's eligibility is based on service-connected 
disability under 3501(a)(1)(B).  Thus, the amended 
legislation must be applied.  The effective date of the 
legislation is December 10, 2004.  

In October 2006, the appellant was notified that due to new 
legislation, her delimiting date had been extended to June 
2005, which was 20 years from the Veteran's death in June 
1985 (and clearly beyond the original December 1995 
delimiting date).  However, she was informed that benefits 
were payable from the date of the new legislation, December 
10, 2004.  She was told that her eligibility was from the 
date of the enactment, December 10, 2004, until her new 
delimiting date expired in June 2005 and that she could 
submit her school enrollment certifications if she attended 
school during that time period.  

Thus, the RO extended the delimiting date to June 2005.   
However, there is no basis for payment of enrollment periods 
prior to the date of the enactment of the new regulation 
provision, December 10, 2004, see 38 U.S.C.A. § 5110, nor is 
there a basis for payment after the new delimiting date of 
June 2005 as there is no further basis for extending the 
delimiting date.  There is no specific provision to extend 
the delimiting date beyond 20 years, but even assuming the 
provisions pertaining to the extension of a 10 year 
delimiting date apply, as indicated above, the appellant does 
not meet the criteria to do so.  The Board recognizes that 
the appellant does not "get" a full 20 years because so 
many years have passed since the date of the Veteran's death 
and due to the date of the enactment of the regulation which 
made the change.  Nevertheless, the Board is bound by the 
terms in the VA regulation.  

The record does not reflect that the appellant has submitted 
enrollment certifications for the period of December 10, 2004 
to June 2005 and the Board encourages her to submit these 
documents, if applicable.  

To the extent that the law is dispositive, the claim is 
denied on the basis of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for an extension of the appellant's delimiting 
date for receipt of educational benefits pursuant to the 
Survivors' and Dependents' Educational Assistance Program 
under Chapter 35, Title 38, United States Code, is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


